DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes et al. (US 8,732,591) in view of Liu et al. (US 2017/0308589), and further in view of Rhoads et al. (2014/0304122).
As per claim 1, Mendes Da Costa et al., hereinafter Mendes discloses an apparatus comprising: 
at least one processor (col. 5, line 46-49); and 
at least one memory including computer program code (col. 5, line 46- col. 6, line 34), the at least one memory and the computer program code configured to, with the at least one processor (col. 6, line 16-34), cause the apparatus to perform at least the following: 
in respect of virtual reality content captured by a virtual reality content capture device and comprising video imagery configured to provide a virtual reality space for viewing in virtual reality (col. 6, line 16-34 where a multi-dimensional virtual environment is displayed), wherein a virtual reality view presented to a user provides for viewing of the virtual reality space (col. 1, line 41-52; col. 3, line 8- col. 5, line 45 where the virtual environment has a set of objects that create the look and feel of the virtual environment, 
based on the plurality of comments made by one or more commenting-users, each comment associated with a point of interest in the virtual reality space (col. 16, line 54- col. 18, line 26 where an object is annotated with associated annotation in proximity; where the annotation is displayed by client in response to the meeting of a pre-defined condition; where the annotation could have an identifier), the point of interest identified based on a virtual location of the commenting-user of the one or more commenting-users in the virtual reality space when the comment was made (col. 10, line 11-61; where a user enters a room, selects an object and annotates it, hence the identification of point of interest, i.e. an object, is based on virtual location, i.e. the room. Col. 18, line 4-26 further mentions that the room ID may be searched when searching for annotations associated with objects, hence location is taken into account when search for a POI) and also based on semantic analysis of the comment including analysis of text of the comment to identify one or more of a keyword or a reference to a location from which to identify the point of interest surrounding the virtual location to which the comment refers (col. 17, line 15-17 where the annotation is associated with an object; since the annotation is determined to be associated with an object, it is analyzed); 
based on the plurality of comments made by one or more commenting-users, each comment is further associated with a viewing direction comprising the viewing direction of the commenting-user in the virtual reality space when they made the 
provide for display by a virtual reality apparatus of at least a subset of the plurality of comments overlaid over the virtual reality view of the video imagery, said subset based at least on the comments of the plurality of comments having points of interest that are visible in the virtual reality view provided to the user and a viewing direction of the virtual reality view provided to the user is within a viewing-direction threshold of the viewing direction associated with the comment (col. 17, line 46- col. 18, line 26 where the matched annotations to the object is displayed with a threshold distance or proximity). 
It is noted Mendes does not explicitly teach analysis of the comment including analysis of text of the comment to identify one or more of a keyword or a reference to a location. However, this is known in the art as taught by Liu et al., hereinafter Liu. Liu discloses a method of review text post in which the comments is analyzed to determine if it is related to a locations ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liu into Mendes and because Mendes discloses a method of displaying an object of interest and Liu further discloses if an annotation is related to the object of interest for the purpose of increasing user awareness.
It is noted Mendes and Liu do not explicitly teach the comments are associated with a viewing direction threshold. However, this is known in the art as taught by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rhoads into Mendes and Liu because Mendes discloses a method of displaying an object of interest and Rhodes further discloses the annotation to the object of interest could be selectively displayed for the purpose of increasing user awareness.
As per claim 2, Mendes, Liu and Rhoads demonstrated all the elements as disclosed in claim 1, and Mendes further discloses wherein each of the comments of said subset of the plurality of comments overlaid over the virtual reality view of the video imagery are positioned in the virtual reality view such that they are associated with the point of interest to which they relate as it appears in the video imagery (col. 17, line 46- col. 18, line 26 where the matched annotations to the object is displayed with a threshold distance or proximity).  
As per claim 3, Mendes, Liu and Rhoads demonstrated all the elements as disclosed in claim 1, and Rhoads further discloses said subset is further based on a virtual distance in the virtual reality space between a point of view of the virtual reality view provided to the user and the point of interest of each of the plurality of comments ([0006] where the 3D retail product package may be positioned on a rotating turntable, the virtual distance is different depending on the orientation of the turntable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rhoads into Mendes and Liu because Mendes and Liu disclose a method of displaying an object of interest 
As per claim 4, Mendes, Liu and Rhoads demonstrated all the elements as disclosed in claim 1, and Rhoads further discloses wherein said subset is further based on; 
a virtual distance in the virtual reality space between a point of view of the virtual reality view provided to the user and the point of interest of each of the plurality of comments and a size of the point of interest in the virtual reality space ([0006] where the 3D retail product package may be positioned on a rotating turntable, the virtual distance is different depending on the orientation of the turntable; [0060] where the size and perspective of the object of interest can changes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rhoads into Mendes and Liu because Mendes and Liu disclose a method of displaying an object of interest and Rhodes further discloses the annotation to the object of interest could be selectively displayed for the purpose of increasing user awareness.
As per claim 5, Mendes, Liu and Rhoads demonstrated all the elements as disclosed in claim 1, and Mendes further discloses wherein the comments of the plurality of comments that relate to the same point of interest are each associated with one of at least two categories based on semantic analysis of the comment, a first of the at least two categories associated with comments that relate to the point of interest in general terms (col. 17, line 17-22) and a second of the at least two categories associated with comments that relate to one or more of, 

(ii) a characteristic of a part of the point of interest, and wherein; the subset of comments is further based on the category (Col. 18, line 4-26 further mentions that the room ID may be searched when searching for annotations associated with objects, hence location is taken into account when search for a POI).  
As per claim 6, Mendes, Liu and Rhoads demonstrated all the elements as disclosed in claim 5, and Rhoads further discloses wherein said subset is further based on a virtual distance in the virtual reality space between a point of view of the virtual reality view provided to the user and the point of interest of each of the plurality of comments wherein3 of 12LEGAL02/39906576v1Appl. No.: 16/325,771Attorney Docket No.: 042933/526981 Reply to Office Action of July 2, 2020comments of the first of the at least two categories and not the second are included in the subset when the virtual distance is above a threshold amount and comments of the second of the at least two categories are included in the subset when the virtual distance is below the threshold amount ([0032] where different annotations can be arranged to appear at different view angles, where virtual distance is related to viewing angle. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to categorize the annotations for display as designer’s choice for the purpose of increasing viewer awareness).  
As per claim 10, Mendes discloses an apparatus comprising: 
4 of 12at least one processor (col. 5, line 46-49); and 
at least one memory including computer program code (col. 5, line 46- col. 6, line 34), 

in respect of virtual reality content captured by a virtual reality content capture device and comprising video imagery configured to provide a virtual reality space for viewing in virtual reality (col. 6, line 16-34 where a multi-dimensional virtual environment is displayed), wherein a virtual reality view presented to a user provides for viewing of the virtual reality space (col. 1, line 41-52; col. 3, line 8- col. 5, line 45 where the virtual environment has a set of objects that create the look and feel of the virtual environment, where the objects could be added or modified), the virtual reality view comprising a spatial portion of the video imagery that forms the virtual reality space and being smaller in spatial extent than the spatial extent of the video imagery of the virtual reality space (col. 10, line 11-61; a spatial portion corresponds to a room in D1); 
based on a comment made by a commenting-user (col. 16, line 54- col. 18, line 26 where an object is annotated with associated annotation in proximity of an object; where the annotation is displayed by client in response to the meeting of a pre-defined condition; where the annotation could have an identifier), a virtual location of the commenting-user in the virtual reality space when the comment was made (col. 10, line 11-61; where a user enters a room, selects an object and annotates it, hence the identification of point of interest, i.e. an object, is based on virtual location, i.e. the room. Col. 18, line 4-26 further mentions that the room ID may be searched when searching for annotations associated with objects, hence location is taken into account when search for a POI) and a view direction of the commenting-user when the comment was 
provide for determination of a point of interest in the virtual reality space, the point of interest identified based on, at least, the virtual location of the commenting-user when the comment was made and semantic analysis of the comment to identify the point of interest surrounding the virtual location to which the comment refers, 
the point of interest associated with the comment thereby enabling the comment to be overlaid over the virtual reality view of the video imagery provided by a virtual reality apparatus based on the point of interest associated with the comment being visible in the virtual reality view provided to a user (col. 17, line 46- col. 18, line 26 where the matched annotations to the object is overlaid on the display within a threshold distance or proximity).  
It is noted Mendes does not explicitly teach analysis of the comment including analysis of text of the comment to identify one or more of a keyword or a reference to a location. However, this is known in the art as taught by Liu. Liu discloses a method of review text post in which the comments is analyzed to determine if it is related to a locations ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liu into Mendes and because Mendes discloses a method of displaying an object of interest and Liu further discloses if an annotation is related to the object of interest for the purpose of increasing user awareness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rhoads into Mendes and Liu because Mendes and Liu disclose a method of displaying an object of interest and Rhodes further discloses the annotation to the object of interest could be selectively displayed for the purpose of increasing user awareness.
Claim 11 is a method claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim 12 is a method claim with limitation similar to claim 10, therefore is similarly rejected as claim 10.
As per claim 13, Mendes, Liu and Rhoads discloses a computer readable medium comprising a hardware component having computer program code stored thereon, the computer readable medium and computer program code being configured to, when run on at least one processor, perform the method of claim 11, which has limitation similar to claim 1, therefore is similarly rejected as claim 1.  
As per claim 14, Mendes, Liu and Rhoads disclose a computer readable medium comprising a hardware component having computer program code stored thereon, the computer readable medium and computer program code being configured to, when run on at least one processor, perform the method of claim 12, which has limitation similar to claim 10, therefore is similarly rejected as claim 10.  
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mendes et al. (US 8,732,591), Liu et al. (US 2017/0308589) and Rhoads et al. (2014/0304122), and further in view of Monney et al. (US 2014/0181630).
As per claim 7, Mendes, Liu and Rhoads demonstrated all the elements as disclosed in claim 1, and Rhoads further discloses wherein each comment is associated with a comment-spatial-range, the comment-spatial-range defining a virtual spatial region in the virtual reality space associated with the point of interest, and wherein one or more of the size and shape of the comment-spatial-range is based on semantic analysis of the comment, and wherein the inclusion in the subset of each comment of the plurality of comments is based on a correlation between the location of the point of view of the virtual reality view provided to the user and the comment-spatial-range ([0032] wherein different annotations can be arranged to appear at different view angles, where a spatial region is related to a viewing angle, and each viewing range display a subset of comments).  
It is noted Mendes, Liu and Rhoads do not explicitly teach wherein one or more of the size and shape of the comment-spatial-range is based on semantic analysis of the comment. However, this is known in the art as taught by Monney et al., hereinafter 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate the teaching of Monney into Mendes, Liu and Rhoads because Mendes, Liu and Rhoads disclose a method of annotating a point of interest and Monney further discloses the annotation could have different size and shape for the purpose of increasing viewer awareness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mendes et al. (US 8,732,591), Liu et al. (US 2017/0308589) and Rhoads et al. (2014/0304122) and Monney et al. (US 2014/0181630), and further in view of Geelen et al. (WO 2008/083978).
As per claim 8, Mendes, Liu, Rhoads and Monney demonstrated all the elements as disclosed in claim 7.
It is noted Mendes, Liu, Rhoads and Monney do not explicitly teach the comment-spatial-range defines an area in the virtual reality space from which a feature of the point of interest mentioned in the comment is visible and within a particular threshold distance. However, this is known in the art as taught by Geelen. Geelen discloses a method of displaying image in which a landmark data is available and displayed within a predetermined distance (Abstract).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mendes et al. (US 8,732,591), Liu et al. (US 2017/0308589) and Rhoads et al. (2014/0304122), and further in view of Loera et al. (US 2008/0243370)
As per claim 9, Mendes, Liu and Rhoads demonstrated all the elements as disclosed in claim 1.
It is noted Mendes, Liu and Rhoads do not explicitly teach wherein the point of interest is identified based on one or more of,
 i) reference to predetermined point of interest data comprising a database of names of points of interest and their associated location indicative of the location in the video imagery where a point of interest appears, such that one or more words in the comment determined by semantic analysis correlate with the names in the predetermined point of interest data; and ii)  reference to a location that is expressed by one or more words in the comment as relative to the virtual location of the commenting-user.  However, this is known in the art as taught by Loera et al., hereinafter Loera. Loera discloses a navigation system in which the POI database has an associated POI name and geographic location (Claim 1 where the POI database has associated name and geographic location; [0018] where the comment is in order of geographic proximity).
.
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments, see Amendment, filed March 15, 2021, with respect to the rejection(s) of claim(s) 1 under Mendes et al. (US 8,732,591) in view of Rhoads et al. (2014/0304122) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mendes et al. in view of Liu et al. (US 2017/0308589), and further in view of Rhoads et al..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        May 28, 2021